Title: To Thomas Jefferson from James Rouse, 25 November 1808
From: Rouse, James
To: Jefferson, Thomas


                  
                     Honorable Sir—
                     New York Nov 25th. 1808
                  
                  Being desirous of serving my country in a Military capacity, and seeing what a crisis my country is placed in, it has prompted me to apply Through your means, for a commission in the Service of the United States, (if any there is vacant,) as I Know myself capable of fulfilling any situation Your Honour may place me into: Being for four years a regular trooper in a cavalry corps, of which Regiment my Father has the Honor to Command, in South Carolina
                  As I have applied when the Provisional Army was first established, and being rather late in my application, I trust that if there any vacancy, Your Honor will not deign to confer any Obligation on one Who adheres to the principle of a true Republican, of which principles, have been instilled into my mind, by a Patriotic Father, who has served as a true patriote, in the Revolution and Who has now a dignified station, Chosen by the Citizens of State which can boast the most refined Republican principles of any in the Union—
                  Therfore, Sir, I hope that you will not let the application of one who seeks to serve his Country be forgotten, and I pledge myself that you will not be disappointed in your petitioners application.
                  As to my size I am five feet, Six inches high, well made & well calculated to go through the hardships of the Camp duties.
                  My Recommendation of which I presume you will peruse, may dictate you to act as you think proper, if you should think me worthy, of a commission as first or Second Lieutenant in the infantry, or firs Regiment of Artillery, if I should be fortunate enough to meet your approbation. Your Honor will write to South Carolina, my native, place; And your applicant Will serve your most sanguine expectations—
                  Wishing you All the happiness & prosperity imaginable—
                  I Remain Your Most devoted Servant
                  
                     James War 
                        
                           n 
                         Rouse 
                     
                  
                  
                     
                        [Note in Dearborn’s hand:]
                     
                     R no answer
                  
               